DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/23/19 has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the speed estimator for estimating a current gas diffusion speed in the recirculation line connected with the anode side of the fuel cell, where the gas is hydrogen, as required by claims 1, 7, and 10.
The speed estimator as claimed is used to estimate the speed of gas diffusion in the recirculation line. Those having ordinary skill in the art will easily recognize that the gas diffusion in the gas diffusion layer of the membrane electrode assembly of the fuel cell would be of interest. However, the prior art does not teach or fairly suggest estimating the speed of hydrogen gas diffusion, or effusion, in the recirculation line.
Matsuzaki et al. (US 2006/0188765) teaches calculating the speed of diffusion of oxidant-containing gas on the cathode side of a fuel cell in order to control the dropping speed of the voltage value of the fuel cell stack ([0046]). However, Matsuzaki fails to teach or fairly suggest a speed estimator for estimating a current gas (hydrogen) diffusion speed in the anode recirculation line as required by claims 1, 7, and 10.
Mitzutani et al. (US 2003/0168337) teaches a hydrogen sensor for use in a fuel cell system. The sensor of Mitzutani is used as a hydrogen leakage detector in a fuel cell system (abstract). The hydrogen sensor measures the rates, or speeds, of diffusion of hydrogen passing over the resistor layer of the sensor ([0043]). Mitzutani fails to teach or fairly suggest estimating a current gas (hydrogen) diffusion speed in the anode recirculation line as required by claims 1, 7, and 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729